COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-05-416-CV

VENTANA MINERALS, L.L.P. AND	APPELLANTS

T. HERMAN MOORE, JR., TRUSTEE 

OF THE THOMAS H. MOORE 

REVOCABLE TRUST AND DONALD 

HUGH SWAFFORD, INDIVIDUALLY 

AND AS EXECUTOR OF THE ESTATE 

OF GRACE JACKSON, DECEASED

V.



DEVON ENERGY OPERATING 	APPELLEES

COMPANY, L.P. AND VENTANA 

MINERALS, L.L.P.



----------

FROM PROBATE COURT 
OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

Appellant Ventana Minerals, LLP filed its notice of appeal on November 22, 2005.  Appellants T. Herman Moore, Jr., Trustee of the Thomas H. Moore Revocable Trust, and Donald Hugh Swafford, Individually and as Executor of The Estate of Grace Jackson, Deceased, filed their notice of appeal on December 5, 2005.

On June 20, 2006, we notified appellants that their briefs had not been filed as required by T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss both of their appeals for want of prosecution unless appellants or any party desiring to continue this appeal filed with the court within ten days a response showing grounds for continuing their appeals.  We have not received any response.

Because appellants’ briefs have not been filed, we dismiss both of their appeals for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).

Appellants shall pay all costs of both 
appeals, for which let execution issue.



PER CURIAM 		





PANEL D:	WALKER, J.; CAYCE, C.J.; and MCCOY, J.



DELIVERED:  August 3, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.